     Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 1 of 18 PageID #:333




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA

                                                   No. 18 CR 471-2

        v.

                                                   Judge Robert W. Gettleman

 TILLMAN LIGGINS III


     GOVERNMENT’S POSITION PAPER AS TO SENTENCING FACTORS

       The United States of America, by and through its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, respectfully submits

their position paper with respect to the sentencing of defendant Tillman Liggins III.

For the reasons stated herein, the government respectfully requests that the Court

sentence defendant to 63 months’ imprisonment, a low-end advisory Guidelines

sentence for Count Three (fraud by wire), in addition to a mandatory consecutive of

two years’ imprisonment on Count Four (aggravated identity theft).

I.     Procedural History

       Defendant Tillman Liggins was charged by superseding information with wire

fraud, in violation of Title 18, United States Code, Section 1343 (Count Three); and

aggravated identity theft, in violation of Title 18, United States Code, Section

1028A(a)(1) (Count Four). On April 23, 2019, defendant appeared before the

Honorable Robert W. Gettleman and entered a plea of guilty to both counts of the



                                          1
      Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 2 of 18 PageID #:333




information, with the benefit of a written plea agreement with the government. This

matter is set for a sentencing hearing on October 30, 2019.

II.     Factual Background

Count Three


        With respect to Count One, beginning not later than in or around February

2012, and continuing until at least in or around March 2015, defendant Tillman

Liggins III (“Liggins”), along with his wife co-defendant Chinita Williams-Liggins

(“Williams-Liggins”), and others, participated in a scheme to defraud the United

States Department of Treasury. As part of the scheme, defendant obtained personal

identifying information, including names, social security numbers, and dates of birth,

of at least 10 individuals without their knowledge or consent. Defendant used that

information to prepare false and fraudulent individual federal income tax returns

(Forms 1040) for tax years 2011, 2012, 2013, and 2014. The refunds were directed for

deposit into bank accounts defendant and his wife controlled, and into bank accounts

of several family members and others.

        Through the use of online tax preparation software, defendant electronically

transmitted returns to the Internal Revenue Service (“IRS”) via interstate wire from

the Northern District of Illinois to IRS Service Centers in Kansas City, Missouri and

elsewhere. The returns claimed false amounts related to items of income, credits, and

deductions. Some of these returns included false Schedule C business income, false

Earned Income Tax Credits, and false education and other credits to which defendant

well knew the taxpayer was not actually entitled.


                                           2
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 3 of 18 PageID #:333




Search Warrant Execution

      Agents obtained and executed a search warrant at the Liggins’ residence.

During the search, agents recovered a gold colored bag containing several notebooks

filled with handwritten personal identifying information and notes tracking the filing

of tax returns using that information. The bag was found in a laundry basket behind

the Liggins’ bed. Agents also recovered loose pieces of paper with handwritten lists of

personal identifying information for hundreds of individuals. Some of the pieces of

paper bore the letterhead of Financial Management Systems (FMS), a student loan

servicing company located in Elk Grove Village, Illinois.


Admissions Made During Law Enforcement Interviews


      Defendant and his wife consented to interviews with law enforcement. They

confessed to using the stolen identities to submit fraudulent tax returns from their

residence. Defendant confirmed that his wife was the individual submitting the

fraudulent returns from their home, and admitted to profiting from the scheme.

However, they gave conflicting statements about where they obtained the stolen

identities. Co-defendant Williams- Liggins identified her mother, Janice Williams, as

the source. Co-defendant Williams- Liggins further stated that her mother, Janice

Williams, came up with the idea to submit fraudulent returns using stolen identities,

and promised to pay defendant for filing the fraudulent returns. Defendant initially

identified Janice Williams’ husband, Alonzo Owens, as the source of the stolen

identities, but later stated he had been mistaken.




                                          3
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 4 of 18 PageID #:333




      In total, defendant caused to be filed with the IRS at least 219 false and

fraudulent tax returns seeking refunds of approximately $1,323,793. Defendant

admits that as a result of the scheme, the IRS deposited approximately $331,154 in

fraudulent refunds into bank accounts jointly controlled by him and co-defendant

Williams-Liggins.

      The following account holders received refunds (in order of amount of funds

received): Williams-Liggins and defendant (joint accounts), defendant (individual

accounts), Williams-Liggins (individual accounts), Tillman Liggins Jr. (Liggins’

father), Deandre Owens (Williams-Liggins’ step-brother), Alonzo Owens Jr.

(Williams-Liggins’ step-brother), Alonzo Owens (Williams-Liggins’ step-father),

Janice Williams (Williams-Liggins’ mother), Kim Landrum (connection unknown),

Vince Shivers (connection unknown), and Evelyn Williams (Williams-Liggins’

grandmother).


      For purposes of executing this scheme, on or about February 4, 2015,

defendant transmitted an ACH transaction through the Federal Reserve system in

the amount of approximately $920, which funds represented a tax refund issued by

the IRS in the name of taxpayer M.B. for the tax year 2014. The refund was

transferred to a bank account jointly controlled by defendant and co-defendant

Williams-Liggins.

      The refund was issued on a false and fraudulent 2014 tax return in the name

of victim taxpayer M.B. that defendant filed on or about January 21, 2015, with the

IRS claiming a tax refund of $6,329. The tax return was filed electronically using an


                                          4
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 5 of 18 PageID #:333




IP address registered to defendant. The 2014 tax return was submitted to the IRS in

order to cause the IRS to send money to defendant that defendant knew he was not

entitled to receive. In the 2014 tax return, defendant caused to be stated: (a) on Form

1040, Exemptions, that taxpayer M.B. had two dependents, A.S. and M.B.; (b) on

Form 1040, lines 12 and 22, that taxpayer M.B. earned business income of $14,721;

(c) on Schedule C, that taxpayer M.B. earned $14,721 in business income from a

childcare sole proprietorship; (d) on Form 8863, Part III, that taxpayer M.B. and

listed dependents, A.S. and M.B., were enrolled in Everest College, an educational

institution; (e) on Form 1040, line 40, that taxpayer M.B. was entitled to $9,100 in

itemized deductions; (f) on Form 1040, line 42, that taxpayer M.B. was entitled to

$11,850 in exemptions; and (g) on Form 1040, lines 75 and 76a, that taxpayer M.B.

overpaid his federal taxes in the amount of $6,380 and was entitled to a refund of

that amount, whereas defendant well knew at the time that such statements were

false and fraudulent.

Count Four

      With respect to Count Four, on or about January 21, 2015, defendant

knowingly transferred, possessed, and used without lawful authority a means of

identification of another person, namely, the name and social security number of

taxpayer M.B., during and in relation to the wire fraud offense described above,

knowing that the means of identification belonged to another person, in violation of

Title 18, United States Code, Section 1028A.




                                           5
       Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 6 of 18 PageID #:333




         Specifically, on January 21, 2015, defendant filed a 2014 tax return with the

IRS using M.B.’s name and social security number. Defendant well knew at the time

that M.B. was a real person, that M.B. did not consent to the use of his/her identity

for this purpose, and that defendant did not have lawful authority to use M.B.’s

identity

III.     Advisory Guidelines Calculations

         Criminal History Category. The government agrees with the Probation

Officer’s determination that defendant has seven criminal history points. With three

criminal history points, defendant is placed in Criminal History Category IV.

         Offense Level. The government agrees with the Probation Officer’s calculation

regarding defendant’s offense level of 25. The defendant objects to the two level

enhancement pursuant to Guideline § 2B1.1(b)(10)(C).

         However, the government believes that the offense conduct in this case

warrants the two-level enhancement for use of sophisticated means. 1 Here, the

sophisticated means enhancement should apply because the defendant stole the

personal identifying information of several individuals, and utilized that information

to file false tax returns. This scheme cannot be said to be a “run-of-the-mill” tax

evasion case. See United States v. Fife, 471 F.3d 750, 753 (7th Cir. 2006) (court stated

that sophisticated means are those which are more complex than those involved in



1 Co-defendant Chinita Williams-Liggins was sentenced on July 31, 2019 to a term of 18 months’
imprisonment for the wire fraud charge, and a consecutive term of 2 years’ imprisonment for the
aggravated identity theft charge. During her sentencing hearing, co-defendant Williams- Liggins
objected to the imposition of the sophisticated means enhancement. After hearing argument from both
sides, this Court imposed the sophisticated means enhancement.

                                                6
    Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 7 of 18 PageID #:333




the run-of-the-mill tax evasion case.) The Seventh Circuit has held that “the

[sophisticated means] enhancement does not require a brilliant scheme, just one that

displays a greater level of planning and concealment than the usual tax evasion case.”

See United States v. Bickart, 825 F.3d 832, 838 (7th Cir. 2014), citing Fife, 471 F.3d

at 754. For the sophisticated means enhancement to apply, it must only be shown

that “some efforts of concealment beyond the concealment inherent in tax fraud” (e.g.

presenting a false claim, such as understating income or overstating withholdings on

a tax return). Bickart, 825 F.3d at 838. Defendant’s use of stolen identities to fabricate

income tax returns represents concealment that moves beyond basic tax fraud. These

actions taken by defendant warrant the application of the two-level enhancement for

sophisticated means. The 7th Circuit has determined that similar conduct supported

the imposition of the two-level enhancement for “sophisticated means.” See, e.g.,

United States v. Madoch, 108 F.3d 761, 766 (7th Cir. 1997) (affirming a sophisticated

means enhancement for a return preparer who created fraudulent Forms W-2 and

attached them to tax returns to help his customers secure fraudulent refunds).

          Advisory Guidelines Calculations. It is the government’s position, and U.S.

Probation agrees that, with placement in Criminal History Category IV and an

adjusted offense level of 22, defendant faces an advisory Guidelines range of 63 to 78

months’ imprisonment for Count Three (wire fraud), followed by a mandatory

consecutive sentence of two years’ imprisonment for Count Four (aggravated identity

theft).




                                            7
      Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 8 of 18 PageID #:333




IV.     Sentencing Recommendation

        A.     Applicable Legal Standard

        Section 3553(a) requires the court to impose a sentence that is “sufficient, but

not greater than necessary,” to comply with the purposes of sentencing. In order to

determine the “particular” sentence to impose, the court must consider the familiar

statutory factors listed in Section 3553(a)(1)-(7). One of those factors is the advisory

Guidelines range, and another is the Sentencing Commission’s policy statements. See

18 U.S.C. §§ 3553(a)(4), (a)(5). Although the Guidelines are advisory, “[a]s a matter

of administration and to secure nationwide consistency, the Guidelines should be the

starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49

(2007). Indeed, the Supreme Court has made clear that a district court should begin

a sentencing hearing by calculating the advisory Guidelines range. See id. at 49; see

also United States v. Glosser, 623 F.3d 413, 418 (7th Cir. 2010).

        For two reasons, the Court should give serious consideration to the advisory

Guidelines range. First, the Guidelines are the sole factor under Section 3553(a) that

provides an objective sentencing range that can practicably promote the overall goal

of minimizing unwarranted sentencing disparities, which is itself a statutorily

mandated factor under Section 3553(a)(6). See United States v. Mykytiuk, 415 F.3d

606, 608 (7th Cir. 2005) (“The Guidelines remain an essential tool in creating a fair

and uniform sentencing regime across the country.”); see also Booker v. United States,

543 U.S. 220, 250 (2005) (“Congress’ basic statutory goal – a system that diminishes

sentencing disparity”); Id. at 253 (“Congress’ basic goal in passing the Sentencing Act


                                            8
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 9 of 18 PageID #:333




was to move the sentencing system in the direction of increased uniformity”); id. at

267 (rejecting other remedial alternatives because they were inconsistent with the

“basic objective of promoting uniformity in sentencing”). The Supreme Court created

the advisory system to “continue to move sentencing in Congress’ preferred direction,

helping to avoid excessive sentencing disparities while maintaining flexibility

sufficient to individual sentences where necessary.” Booker, 543 U.S. at 264-65. The

only way to prevent widespread unwarranted disparities is to give serious

consideration to the Guidelines.

      Second, the Guidelines generally deserve serious consideration because they

are “the product of careful study based on extensive empirical evidence derived from

the review of thousands of individual sentencing decisions.” Gall, 552 U.S. at 46. It is

true that there is no “presumption” that a Guidelines sentence is the “correct”

sentence, Rita v. United States, 551 U.S. 338, 351 (2007), and that there is “broad”

sentencing discretion post-Booker, United States v. Demaree, 459 F.3d 791, 794-95

(7th Cir. 2006). However, the Commission is “a respected public body with access to

the best knowledge and practices of penology.” United States v. Goldberg, 491 F.3d

668, 673 (7th Cir. 2007). Furthermore, the Commission is charged by statute to

periodically review and revise the Guidelines as the Commission collects comments

and data from numerous sources in the criminal justice system, 28 U.S.C. § 994(o),

and these ongoing efforts to refine the Guidelines are another reason to seriously

consider the advisory range.




                                           9
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 10 of 18 PageID #:333




      In the event that this Court exercises its discretion to sentence outside the

advisory range, there are guideposts for evaluating what the extent of the deviation

should be and when a non-Guidelines sentence will be deemed unreasonable on

appeal. These guideposts are set forth in Supreme Court and Seventh Circuit cases.

      First, the Supreme Court instructs that it is “clear that a district judge must

give serious consideration to the extent of any departure from the Guidelines and

must explain his conclusion that an unusually lenient or an unusually harsh sentence

is appropriate in a particular case with sufficient justifications.” Gall, 552 U.S. at 46.

The degree of the deviation from the advisory Guidelines range is relevant in choosing

the particular sentence:

          If [the judge] decides that an outside-Guidelines sentence is
          warranted, he must consider the extent of the deviation and ensure
          that the justification is sufficiently compelling to support the degree
          of the variance. We find it uncontroversial that a major departure
          should be supported by a more significant justification than a minor
          one.

Id. at 50. In Gall, the Supreme Court affirmed a sentence of probation in an ecstasy

distribution conspiracy case where the low-end of the range was 30 months’

imprisonment. Although the Court acknowledged the qualitative difference between

probation and a sentence of imprisonment, the defendant presented extensive

mitigating facts: his only role in the crime was to deliver drugs to other co-

conspirators; he had voluntarily stopped distributing drugs “after deciding, on his

own initiative, to change his life,” which distinguished him from the “vast majority of

defendants convicted of conspiracy”; after withdrawing from the drug conspiracy, he

graduated from college and obtained steady employment; when confronted by law


                                           10
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 11 of 18 PageID #:333




enforcement agents, he fully confessed to the crime; when indicted, he moved back to

the district in which he was charged and started his own successful business; and he

proffered a “small flood” of letters praising his character and work ethic. Id. at 41-43,

54-56.

         In contrast to the significant and uniquely-personal mitigating facts in Gall,

the Seventh Circuit warns that major deviations from the advisory range are more

likely to be unreasonable if the grounds for the deviation are “overstated mitigating

factors” or “normal incidents” of the offense. United States v. Carter, 538 F.3d 784,

790 (7th Cir. 2008). Similarly, the Seventh Circuit admonishes that sentences relying

on “common” factors, rather than “particularized” ones, to justify variances are less

likely to be substantively reasonable. Id.; see also United States v. Vrdolyak, 593 F.3d

676, 681-83 (7th Cir. 2010). To be sure, these are only guides and not bright-line rules

for assessing reasonableness, but they are helpful in preventing excessive sentencing

disparities.

         B.    Defendant Should Be Sentenced to a Low End Guideline
               Sentence of 63 Months’ Imprisonment Under 18 U.S.C. §3553(a).

         Full consideration of the relevant Section 3553(a) factors demonstrates that,

as to Count One, a sentence at the low end of the Guidelines range of 63 months’

imprisonment is appropriate in this case.

               1.     Nature and Circumstances of the Offense

         First, a sentence within the advisory Guidelines range reflects “the seriousness

of the offense” committed by defendant and “provide[s] just punishment for the



                                            11
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 12 of 18 PageID #:333




offense.” See 18 U.S.C. §3553(a)(2)(A); United States v. Goldberg, 491 F.3d 668, 673

(7th Cir. 2007) (The Guidelines are “drafted by a respected public body with access to

the best knowledge and practices of penology”); United States v. Goff, 501 F.3d 250,

257 (3d Cir. 2007) (“the Guidelines reflect a carefully considered assessment of the

seriousness of federal crimes”). The offense in this case is serious. The actual loss

defendant and his wife caused the United States to suffer, $331,154, is considerable,

and the total amount of money defendant attempted to obtain from the fraudulent

tax returns, $1,323,793, is even greater. Moreover, this was not a single impulsive

criminal act; rather, defendant filed blatantly false tax returns on at least 219

separate occasions. The defendants used a total of 472 stolen identities to file the

fictitious income tax returns.


      Without the compliance of taxpayers with our country’s tax laws, the federal

government would essentially cease to function. When persons such as defendant

defraud the IRS and obtain large tax refunds to which they are not at all entitled, all

taxpayers and citizens are harmed. The honest taxpayers must shoulder a

disproportionate amount of the tax burden, and fewer necessary government services

and benefits can be provided when some people cheat the IRS out of substantial sums

of money. The IRS had to spend considerable time and money investigating the

scheme for which defendant has been convicted. Defendant attempted to take

advantage of the tremendous volume of returns that the IRS must process in a timely

manner, and he succeeded in doing so.




                                          12
    Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 13 of 18 PageID #:333




       Just as important (if not more so) as the monetary impact of defendant’s

criminal conduct is its impact on the legitimacy of our taxpaying system. Our tax

system is largely a voluntary reporting system which depends considerably on the

honesty and confidence of all taxpayers. When people like defendant engage in a

scheme to defraud the IRS, and especially when they succeed in obtaining substantial

amounts of money from doing so, it leads law-abiding taxpayers to feel as if the

system does not work. The scheme undertaken by defendant damages the faith of the

people in the IRS and in the need to comply with our tax laws. If tax fraud is not

sufficiently punished, respect for the entire tax system deteriorates.

             2.     History and Characteristics of the Defendant

       Defendant committed the instant offense while on probation for a 2011 state

identity theft offense that involved stolen credit cards. PSR ¶ 46. Co-defendant and

defendant were charged together and convicted in that case. PSR ¶ 46. Specifically,

co-defendant Williams-Liggins was working as a mail carrier for the United States

Postal Service, and it was discovered that she was stealing credit cards from her

delivery route and giving them to the defendant to make fraudulent purchases. PSR

¶ 46. Defendant was charged with several counts of identity theft. He pled to a single

count of identity theft, and despite his extensive criminal history, he was only

sentenced to 14 days’ jail and 24 months’ probation. 2 PSR ¶ 46. Defendant’s probation

was not terminated until November 10, 2015.           PSR ¶ 46. As previously noted,



2As noted during co-defendant Williams-Liggins’ sentencing hearing, she was originally
charged with seven counts of identity theft and one count of conspiracy to commit identity
theft. She ultimately pled to a reduced misdemeanor identity theft offense.

                                           13
  Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 14 of 18 PageID #:333




defendant committed the instant offense from February 2012 through March 2015,

meaning that instead of becoming a law abiding citizen, he chose to re-offend and

engage in crime almost the entire time he was on state probation. In fact, defendant’s

conduct escalated, and he began committing theft and fraud against the United

States government. Indeed, defendant has an extensive criminal history which spans

from misdemeanor arrests to convictions for gun offenses, drug offenses, and state

theft related offenses. PSR ¶ 36-64. Defendant’s incessant involvement in criminal

activity suggests his unwillingness to rehabilitate himself and reform his criminal

conduct.

      Moreover, defendant’s conduct is unjustifiable and difficult to comprehend. It

appears that co-defendant Williams-Liggins has been consistently employed, and

even owns her own business. There is no indication that defendant or his wife

engaged in this crime due to extreme financial hardship. It appears that defendant

was primarily motivated by greed. The repeated criminal conduct in this case speaks

to the nature of defendant’s character.

             3.    The Need for the Sentence to Reflect the Seriousness of the
                   Offense and to Afford Adequate Deterrence to Criminal Conduct

      The offenses in this case are egregious and constitute a brazen abuse of this

country’s income tax system. Defendant’s sentence should reflect this. Moreover, a

significant sentence consistent with the Sentencing Guidelines is appropriate for

deterrence purposes, both specific and general. Defendant’s continued criminal acts

indicate that specific deterrence is greatly needed in this case.




                                          14
     Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 15 of 18 PageID #:333




V.      Restitution


        Defendant is required to make full restitution to the IRS in the amount of

$331,154. To date (at least to the government’s knowledge), defendant has not paid

back any of this restitution. With regard to the timing and source of the restitution

payment, the Seventh Circuit has held that there is a “preference” for immediate

payment, but that it is not absolutely required. United States v. Hosking, 567 F.3d

329, 335 (7th Cir. 2009). As noted in Hosking, this preference for immediate payment

is grounded in the statutory text: “[T]he court is also required to craft its restitution

order ‘pursuant to 18 U.S.C. § 3572’ . . . which provides that ‘[a] person sentenced to

pay a fine or other monetary penalty, including restitution, shall make such

payment immediately, unless, in the interest of justice, the court provides for

payment on a date certain or in installments.’ 18 U.S.C. § 3572(d)(i).” Hosking, 567

F.3d at 335.

        Here, to the extent defendant does not have sufficient funds immediately

available, a schedule of payments should be applied. In addition, the government

respectfully requests that the following language be included in the judgment at

sentencing as to the timing of payment:

         The Court further orders that the defendant’s non-exempt assets, if any, are
         subject to immediate execution to satisfy any outstanding restitution or fine
         obligations. In addition, 10% of the defendant’s future monthly disposable
         income shall be paid toward any remaining restitution or fine balance.
         Pursuant to 18 U.S.C. § 3664(k), the defendant must notify the Court and
         the United States Attorney’s Office of any material change in the defendant’s
         ability to pay restitution.




                                            15
  Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 16 of 18 PageID #:333




VI.   Proposed Conditions of Supervised Release

Defendant is subject to a term of supervised release of between one and three years.

PSR ¶ 101. With respect to the imposition of supervised release, the Court must: (1)

make an independent determination that each condition imposed is rationally and

reasonably related to the defendant’s particular offense conduct and characteristics,

and to the sentencing purposes identified by 18 U.S.C. §§ 3583(c) and 3553(a)(1),

(a)(2)(C), and (a)(2)(D); (2) state the reasons for imposing each condition; and (3)

ensure that each condition is simply worded and not broader than necessary to

achieve the purposes of sentencing. United States v. Thompson, 777 F.3d 368 (7th

Cir. 2015); see also United States v. Siegel, 753 F.3d 705, 716-17 (7th Cir. 2014);

United States v. Shannon, 743 F.3d 496, 500 (7th Cir. 2014) (citing 18 U.S.C. §

3583(d)). In light of defendant’s particular offense conduct and characteristics, and

the sentencing purposes identified by 18 U.S.C. §§ 3583(c) and 3553(a)(1), (a)(2)(C),

and (a)(2)(D), it is the government’s position that the defendant should be ordered to

serve a term of supervised release of three years.

       The Probation Officer has recommended a number of conditions of

 supervised release, following ¶103 of the PSR (pages 25 through 32). The

 government believes that each of these recommended conditions is appropriate, for

 one or more of the following reasons: to facilitate supervision by the Probation

 Office, thus assisting in encouraging the defendant’s compliance with the law and

 deterring the defendant from future crimes; to support the defendant’s

 rehabilitation and to help ensure that the defendant is engaged in lawful pursuits

                                         16
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 17 of 18 PageID #:333




 rather than criminal activity, in light of the defendant’s specific history and

 characteristics; and to help ensure that the defendant is engaged in responsible

 financial behavior while on supervised release, consistent with the need to meet

 the financial obligations ordered as part of his sentence, taking into account his

 financial circumstances. The government has no additional conditions to suggest.

                                      Conclusion

      For the foregoing reasons, the government respectfully requests that the Court

impose a sentence at the low end of the Guidelines range of 63 months’ imprisonment

for Count Three, in addition to the mandatory two-year consecutive sentence for

Count Four, and order a period of three -years supervised release.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR
                                        United States Attorney

                                By:     s/ Kalia Coleman
                                        Kalia Coleman
                                        Assistant U.S. Attorney
                                        United States Attorney’s Office
                                        219 South Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604
                                        (312) 353-3540

                                        Dated: October 16, 2019




                                          17
   Case: 1:18-cr-00471 Document #: 49 Filed: 10/16/19 Page 18 of 18 PageID #:333




                          CERTIFICATE OF SERVICE

       The undersigned Assistant United States Attorney hereby certifies that the
following document:

   GOVERNMENT’S POSITION PAPER AS TO SENTENCING FACTORS

was served on October 16, 2019, in accordance with FED. R. CRIM. P. 49, FED. R. CIV.
P. 5, LR 5.5, and the General Order on Electronic Case Filing pursuant to the district
court’s system as to ECF filers.




                                               s/ Kalia Coleman
                                               KALIA COLEMAN
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois
                                               (312) 353-3540




                                          18
